Appellant was convicted upon sufficient indictment charging burglary of a private residence and punishment fixed at five years confinement in the penitentiary.
The record contains the charge submitting the elements of the offense. It was a jury trial and the judgment appears regular. There are no bills of exceptions pointing out any errors in the procedure or unfairness in the trial, and the record contains no statement of facts. The sufficiency of the evidence must be presumed.
The judgment of the lower court is affirmed.
Affirmed.